Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 11, the phrase “wherein the personalized health data comprises the received health data filtered by the predicted parameters” renders the claim indefinite. It is unclear how received health data, e.g., blood test results (claim 1) being normal/abnormal (Specification [004]), could be filtered by a predicted parameter, e.g., age, gender, ethnicity (claim 2), to result in personalized health data, e.g., an optimized blood test result (Specification [0044]). Looking to Applicant’s Specification for clarification, [0044] states in part “The healthcare data associated with the user may be filtered by the parameters associated with the user to obtain personalized health data. For example, the user's blood test results may be filtered by the user's gender, age, and ethnicity in order to optimize the blood test results. The optimized blood test results may be customized to the user's physiological parameters, thereby providing Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “filtering” in claims 1 and 11 is used by the claim to mean “optimized,” while the accepted meaning is “to remove unwanted data.” The term is indefinite because the specification does not clearly redefine the term. For the sake of compact prosecution the phrase is interpreted as “wherein the personalized health data comprises the received health data optimized by the predicted parameters”.
Similarly regarding claims 4 and 14, the phrase “wherein the personalized health data comprises personalized blood test results that are filtered by gender, age, and ethnicity associated with the user” renders the claim indefinite because it is unclear how you can filter a blood test result by gender, age, and ethnicity and therefore the scope of the claim cannot be determined. Instead of filtering, in line with applicant’s specification [006] and [0044], the personalized blood test results are optimized by gender, age, and ethnicity associated with the user. For the sake of compact prosecution the word filtered is interpreted as optimized.

Regarding claim 16, the phrase “wherein the set of instructions further cause the device to display, on the graphical user interface,” renders the claim indefinite because it is unclear which device “the device” is referring back to for displaying on the graphical user interface. Claim 11 recites “a device”, “a digital device” and “a remote device” and further “displaying the personalized health data and the future health-related information on a graphical user interface of the digital device.” In considering the indefinite phrase of claim 16, “the device” could be referring back to “a device” recited in the preamble of claim 11, however, no graphical user interface for displaying is previously recited for the “a device” of the preamble. Instead it is the “a digital device” which has a graphical user interface for displaying. Therefore, it is unclear if “the device” recited in the indefinite phrase of claim 16 is referring back to “a device” or “a digital device”. For the sake of compact prosecution, the phrase is interpreted as “wherein the set of instructions further cause the device to display, on the graphical user interface of the digital device”.
Any claim not specifically addressed under 112(b) is rejected as being dependent on a claim rejected under 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1 - 10 are drawn to a method of providing personalized health information, which is within the four statutory categories (i.e., a process). Claims 11 - 20 are drawn to a computer readable storage medium comprising instructions which when executed by a processor cause a machine to implement a method of providing personalized health information, which is within the four statutory categories (i.e., a manufacture). 
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 11 includes limitations that recite at least one abstract idea.  Specifically, independent claim 11 recites: 
11. A non-transitory computer-readable medium comprising a set of instructions that are executable by at least one processor of a device to cause the device to perform operations, comprising: 
receiving, from a digital device, health data associated with a user, the health data comprising blood test results; 
receiving, from the digital device, an input associated with the user; 
predicting, via a trained neural network model, parameters associated with the user based on the received user input; 
storing, using block chain, the received health data and the predicted parameters in a plurality of decentralized nodes; 
transmitting the received health data and the predicted parameters to a remote device; 
receiving, from the remote device, personalized health data associated with the user, wherein the personalized health data comprises the received health data filtered by the predicted parameters; 
receiving, from the remote device, at least one predictive model based on the personalized health data, wherein the predictive model is configured to predict future health- related information; and 
displaying the personalized health data and the future health-related information on a graphical user interface of the digital device.

The Examiner submits that the foregoing underlined limitations constitute: (b) “a certain method of organizing human activity” because predicting parameter associated with a user based on received input, receiving personalized health data that is filtered by the predicted parameter, and receiving a predictive model that is configured to predict future health-related information based on the personalized health data under its broadest reasonable interpretation represents managing personal behavior or relationships or interactions between people1, but for the recitation of generic computer components (i.e. a device including a processor, a digital device including a graphical user interface, a plurality of decentralized nodes utilized to store data using 
The generic recitation of the learning models (e.g., the trained neural network model of claims 1 and 11, or the machine-learning algorithm of claims 6 and 16) being “machine” learning models does not take the claim out of the above abstract idea category because such recitation merely amounts to, at such high level of generality, generally linking use of the abstract idea to a particular technological environment or field of use without altering or affecting how the steps of the at least one abstract idea are performed (see MPEP § 2106.05(h)) and using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f). The same is true for the generic recitation of “storing, using block chain, ... in a plurality of decentralized nodes” of claims 1 and 11.
Accordingly, claim 11 describes at least one abstract idea.
Furthermore, the abstract idea for Claim 1 is identical as the abstract idea for Claim 11, because the only difference between Claims 1 and 11 is that Claim 1 recites a method, whereas Claim 11 recites a computer program product. 
Dependent claims 2-10 and 12-20 include other limitations for example claims 2 and 12 recite further details describing the parameters, e.g., age of user, claims 3 and 13 recite further details describing what the user input, e.g., an image, claims 4 and 14 recite further details describing the details of the personalized health data, e.g., that it is a blood test result filtered by age, claims 5 and 15 recite further details describing the future health related information, e.g., risk for mortality causes, claims 6 and 16 recite additional details including displaying on the GUI an optimal range associated with the personalized health data and that the optimal range is claims 7 and 17 recite further details including updating the predictive model based on aggregating the received health data associated with the user and additional data from other users, claims 8 and 18 recite further details including generating and displaying a reward to the user in response to determining that the received health data and predicted parameters are transmitted to the remote device, claims 9 and 19 recite further details including encrypting the received health data and the predicted parameters before storing in the decentralized nodes, claims 10 and 20 recite further details as to the type of device the digital device may be, e.g., a computer; but these only serve to further limit the abstract idea, and hence are nonetheless directed toward fundamentally the same abstract idea(s) as independent claims 1 and 11.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, claims 1 - 20 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” 
11. A non-transitory computer-readable medium comprising a set of instructions that are executable by at least one processor of a device to cause the device to perform operations (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)), comprising: 
receiving, from a digital device, health data associated with a user, the health data comprising blood test results (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)); 
receiving, from the digital device, an input associated with the user (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)); 
predicting, via a trained neural network model, parameters associated with the user based on the received user input (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); 
storing, using block chain, the received health data and the predicted parameters in a plurality of decentralized nodes (apply it/use computer as tool/equivalent - see MPEP 2106.05(f) – Versata, 115 USPQ2d at 1701 & MPEP 2106.05(d)(II)); 
transmitting the received health data and the predicted parameters to a remote device (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)); 
receiving, from the remote device, personalized health data associated with the user, wherein the personalized health data comprises the received health data filtered by the predicted parameters (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); 
receiving, from the remote device, at least one predictive model based on the personalized health data, wherein the predictive model is configured to predict future health- related information (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); and 
displaying the personalized health data and the future health-related information on a graphical user interface of the digital device (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (general linking use to field of use - see MPEP 2106.05(h)).  

Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of predicting parameter associated with a user based on received input, receiving personalized health data that is filtered by the predicted parameter, and receiving a predictive model that is configured to predict future health-related information based on the personalized health data by utilizing a general purpose computing environment including a device including a processor, a digital device including a graphical user interface, a plurality of decentralized nodes utilized to store data using block chain, a remote device;
A commonplace business method or mathematical algorithm being applied on a  general purpose computer, e.g., see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer, e.g., see [0026]-[0039] of Applicant’s originally filed Specification disclose that the claimed invention is to be performed utilizing a general purpose computing environment (including the claimed device including a processor, a digital device including a graphical user interface, a plurality of decentralized nodes utilized to store data using block chain, a remote device) and nothing beyond that; 
Adding insignificant extra-solution activity to the judicial exception such as data gathering by receiving from the digital device health data associated with the user and an input and data output by transmitting the received health data and the predicted parameter to the remote device; further the aggregating of data of claims 7 and 17 which merely add the additional element of receiving additional data – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “displaying the personalized health data and the future health-related information on a graphical user interface of the digital device”, which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h).
Accordingly, the claims a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are 
When viewed as a whole, claims 1-20 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as “significantly more.” Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of:
Well-understood, routine, conventional activities previously known to the industry: 
Generic computer structure that serves to perform generic computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., see [0026]-[0039] of Applicant’s originally filed specification) – e.g., Applicant’s specification [0033] discloses that that the functions of the invention may be performed by any device or combination of devices and [0027] discloses “the user device 102 may include one or more devices such as a smartphone, a tablet, a netbook, an electronic reader, a pair of electronic glasses, a smart band, a smart watch, a personal digital assistant, a personal computer, a laptop computer, a pair of multifunctional glasses, a tracking device, a wearable device, a virtual reality headset, or other types of electronics or communication devices” which discloses that the additional elements identified above comprise a plurality of different types of generic 
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of predicting parameter associated with a user based on received input, receiving personalized health data that is filtered by the predicted parameter, and receiving a predictive model that is configured to predict future health-related information based on the personalized health data by utilizing a general purpose computing environment including a device including a processor, a digital device including a graphical user interface, a plurality of decentralized nodes utilized to store data using block chain, a remote device;
MPEP 2106.05(d)(II) and Versata Dev. Group, Inc. v. SAP Am., Inc., 115 USPQ2d 1681, 1701 (Fed. Cir. 2015) recognize that storing and retrieving information in memory is well understood, routine, and conventional activities.  
Adding insignificant extra-solution activity to the judicial exception such as data gathering by receiving from the digital device health data associated with the user and an input and data output by transmitting the received health data and the predicted parameter to the remote device; 
MPEP 2106.05(d)(II) and Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 recognize that receiving and transmitting, i.e., outputting, information over a network is well understood, routine, and conventional activities.  
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “displaying the personalized health data and the future health-related information on a graphical user interface of the digital device”, which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h);
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g., see FairWarning v. Latric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer environment including a device including a processor, a digital device including a graphical user interface, a plurality of decentralized nodes utilized to store data using block chain, a remote device; 
The dependent claims 2-10 and 12-20 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above: dependent claims 2 and 12 recite further details describing the parameters, e.g., age of user (merely further limiting the abstract idea), claims 3 and 13 recite further details describing what the user input, e.g., an (merely further limiting the abstract idea), claims 4 and 14 recite further details describing the details of the personalized health data, e.g., that it is a blood test result filtered by age (merely further limiting the abstract idea), claims 5 and 15 recite further details describing the future health related information, e.g., risk for mortality causes (merely further limiting the abstract idea), claims 6 and 16 recite additional details including displaying on the GUI an optimal range associated with the personalized health data and that the optimal range is calculated based on the predicted parameters via a machine learning algorithm (merely further limiting the abstract idea) (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (general linking use to field of use - see MPEP 2106.05(h)), claims 7 and 17 recite further details including updating the predictive model based on aggregating the received health data associated with the user and additional data from other users (merely further limiting the abstract idea) (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)), claims 8 and 18 recite further details including generating and displaying a reward to the user in response to determining that the received health data and predicted parameters are transmitted to the remote device (merely further limiting the abstract idea) (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (general linking use to field of use - see MPEP 2106.05(h)), claims 9 and 19 recite further details including encrypting the received health data and the predicted parameters before storing in the decentralized nodes (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)), claims 10 and 20 recite further details as to the type of device the digital device may be, e.g., a computer (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); but none of these functions are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures to be executed, 
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective function merely provide conventional computer implementation.
Therefore claims 1-20 are rejected under 35 USC §101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 8-13, 15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0147775 to Ohnemus et al (hereinafter Ohnemus) in view of US 2010/0216175 to Melker et al (hereinafter Melker) and further in view of US 2016/0253798 to Barrett et al (hereinafter Barrett) and further in view of US 2019/0354693 to Yoon et al (hereinafter Yoon).
Regarding claim 1, Ohnemus discloses computer-implemented method of providing a personalized blood test, the method comprising: 
receiving, from a digital device, health data associated with a user, the health data comprising blood test results ([0071] discloses that the system collects health information about the user, e.g., by using a blood glucose monitor, which is interpreted as device to perform a blood test; [0160] discloses that system collects parameters including blood glucose levels, i.e., blood test results; [0072] discloses that the health data is received at a server 180 from a computer 160, i.e., received from a digital device ); 
receiving, from the digital device, an input associated with the user ([0087] discloses that a user can upload images, therefore they are associated with the image, from computer 160 to the server 180, i.e., received input associated with the user at device 180); 
securely storing the received health data and the input associated with the user ([0144] discloses that the user data can be securely protected using cryptographic methods, e.g., by encrypting the data; [0079] discloses that the data may be stored in a remote database from the server); 
transmitting the received health data and the input associated with the user to a remote device ([0079] discloses that the server may store data in a remote database, interpreted including transmitting/receiving the received health data to a remote device); 
receiving, from the remote device, at least one predictive model based on the health data, wherein the predictive model is configured to predict future health-related information ([0168] discloses receiving the stored health data from the database, i.e., the remote device as discussed above, and a prediction algorithm to predict future health scores, i.e., future health-related information; [0152] further discloses that this health score can be based on the user’s blood glucose information.); and 
displaying the health data and the future health-related information on a graphical user interface of the digital device ([0180] & Fig. 17 discloses that the health scores and the user’s blood sugar results are displayed on a GUI; [0183] discloses that the values are received from the remote database).   

Ohnemus does not specifically disclose predicting, via a trained neural network model, parameters associated with the user based on the received user input; 
storing, using block chain, the received health data and the predicted parameters in a plurality of decentralized nodes; 
receiving, from the remote device, personalized health data associated with the user, wherein the personalized health data comprises the received health data filtered by the predicted parameters; 
personalized health data; and 
displaying the personalized health data on a graphical user interface of the digital device.

Melker teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, to receive, from the remote device, personalized health data associated with the user, wherein the personalized health data comprises the received health data filtered by the parameters associated with the user2 ([0260] teaches receiving an alert from a remote device indicating high or low levels of glucose, interpreted as personalized health data; [0261] teaches determining if a user’s blood glucose levels are within or outside of an appropriate reference range, i.e., if an alert should be sent, by utilizing received blood glucose levels, as further discussed in [0262], and comparing it to an optimized reference range based on the user’s parameters, e.g., BMI, % body fat, and/or hydration level.);
displaying the personalized health data on a graphical user interface of the digital device ([0176] teaches displaying the alarm related to glucose concentration, i.e., the alert discussed in [0260], on a display of the system, i.e., the digital device).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the method of determining future health information by utilizing a predictive model that takes received health data, e.g., blood glucose levels, into account with the predictive model and displaying the future health information and the received health data as disclosed by Ohnemus to incorporate receiving, from the remote device, personalized health data associated with the user, wherein the personalized health data comprises the received health data optimized by the parameters associated with the user and displaying the personalized health data on a graphical user interface of the digital device as taught by Melker in order to aid a user in achieving a specific goal to allow for better evaluation of the user, e.g., see Melker [0260] & [0266] respectively, and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results. Examiner notes that the resulting combination of Ohnemus and Melker would utilize personalized health data in the predictive model because personalized health data as taught by Melker is a type of health data.

Barrett teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, to predict, via a trained neural network model, parameters associated with the user based on the received user input; ([0004] teaches receiving a user input that is an image of the user and utilizing the received input image and a trained neural network model to predict the weight, i.e., a parameter of the user, [0018] further teaches that BMI, i.e., a second parameter, in addition to weight maybe predicted by the system).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the method of determining future health information relying on parameters to be input by a user as disclosed by the modified combination of Ohnemus/Melker to incorporate predicting, via a trained neural network model, parameters associated with the user based on the received user input as taught by Barrett in order to obtain accurate weight/BMI information about a subject when other means are not available, e.g., see Barrett [0003], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Yoon teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, storing, using block chain, all health-related data in a plurality of decentralized nodes (Fig. 3 & [0043] teaches storing health related data utilizing block chain in a decentralized peer to peer network, i.e., over a plurality of nodes).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the method of determining future health information including securely storing health data including received health data and determined parameters as disclosed by the modified combination of Ohnemus/Melker/ Barrett to incorporate storing, using block chain, all health-related data in a plurality of decentralized nodes as taught by Yoon in order to improve the security of storing health-related 

Regarding claim 2, depending on claim 1, the modified combination of Ohnemus/Melker/ Barrett/Yoon further discloses wherein the predicted parameters associated with the user comprise at least one of gender, age, ethnicity, weight, height, or body mass index (Barrett teaches that the predicted parameter may be weight or body mass index -- Barrett [0004] teaches utilizing a trained neural network model to predict the weight, i.e., a parameter of the user, Barrett [0018] further teaches that BMI, i.e., a second parameter, in addition to weight maybe predicted by the system)).  
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the method of determining future health information relying on parameters to be input by a user as disclosed by the modified combination of Ohnemus/Melker/Barrett/Yoon to incorporate for predicted parameters associated with the user comprise at least one of gender, age, ethnicity, weight, height, or body mass index as taught by Barrett in order to obtain accurate weight/BMI information about a subject when other means are not available, e.g., see Barrett [0003], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 3, depending on claim 1, Ohnemus discloses wherein the user input comprises at least one of an image of the user, clinome, phenome, exposome, genome, proteome, ([0087] discloses that a user can upload images, therefore they are associated with the image, from computer 160 to the server 180, i.e., received input associated with the user at device 180).  

Regarding claim 5, depending on claim 1, Ohnemus further discloses wherein the future health-related information comprises at least one of a number of future healthcare visits the user will have, risks for mortality causes, microbial diversity, healthiest location to live, a number of steps the user will take per day, future potential for weight gain, risk of allergies, or future sleep patterns ([0048] discloses that the future health related information includes risks, e.g., risk of major vascular events such as stroke, i.e., a risks for mortality causes).  

Regarding claim 8, depending on claim 1, the modified combination of Ohnemus/ Melker/Barrett/Yoon further comprising: generating a reward to the user in response to determining that the received health data and the predicted parameters are transmitted to the remote device; and displaying the reward on the graphical user interface (Ohnemus – [0110] discloses a reward may be generated when goals are achieved; Ohnemus – Fig. 11A & [0130] disclose that the reward is displayed on the user’s graphical user interface; Ohnemus – [0107] discloses goals are achieved by the user sending their health data, e.g., food consumption or exercise data, to the system to track progress as further depicted in Fig. 10D, e.g., a goal of running 50k has been 100% achieved and 215 points are thus presented as an award; Melker – [0260]-[0261] teach receiving health data, glucose levels, and parameters, e.g., BMI, to determine if the user is with the proper levels to achieve the goal of normal eating levels as discussed in [0259]).  


Regarding claim 9, depending on claim 1, the modified combination of Ohnemus/Melker/ Barrett/Yoon further discloses encrypting the received health data and the predicted parameters before storing the received health data and the predicted parameters in the plurality of decentralized nodes (Ohnemus - [0144] discloses that the user data, interpreted as including all health data, can be securely protected using cryptographic methods, e.g., by encrypting the data; [0079] discloses that the data may be stored in a remote database from the server; Yoon – [0049] teaches that the medical data, i.e., health data, is encrypted and then stored in a data block which as discussed above in claim 1 includes storing in a plurality of decentralized nodes. See Yoon Fig. 3 & [0043]).  
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the method of determining future health information including securely storing health data including received health data and determined parameters as disclosed by the modified combination of Ohnemus/Melker/ Barrett/Yoon to incorporate encrypting the received health data and the predicted parameters before storing the received health data and the predicted parameters in the plurality of decentralized nodes as taught by Yoon in order to improve the security of storing health-related data in traditional non-distributed storage systems, e.g., see Yoon [0021], and because doing so 

Regarding claim 10, depending on claim 1, Ohnemus further discloses wherein the digital device comprises at least one of a computer, a laptop, a smartphone, a tablet, or a smartwatch (Fig. 2 and [0075] disclose that the user device 160 may be a computer, smartphone, etc).

Claim 11 recites substantially similar limitations as those already addressed in claim 1, and, as such, is rejected for substantially the same reasons as given above.

Claim 12 recites substantially similar limitations as those already addressed in claim 2, and, as such, is rejected for substantially the same reasons as given above.

Claim 13 recites substantially similar limitations as those already addressed in claim 3, and, as such, is rejected for substantially the same reasons as given above.

Claim 15 recites substantially similar limitations as those already addressed in claim 5, and, as such, is rejected for substantially the same reasons as given above.

Claim 18 recites substantially similar limitations as those already addressed in claim 8, and, as such, is rejected for substantially the same reasons as given above.



Claim 20 recites substantially similar limitations as those already addressed in claim 10, and, as such, is rejected for substantially the same reasons as given above.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ohnemus in view of Melker and further in view Barrett and further in view of Yoon and further in view of Herman, William H et al. “Differences in A1C by race and ethnicity among patients with impaired glucose tolerance in the Diabetes Prevention Program.” Diabetes care vol. 30,10 (2007): 2453-7. doi:10.2337/dc06-2003.
Regarding claim 4, depending on claim 1, as discussed above in claim 1 the modified combination of Ohnemus/Melker/ Barrett/Yoon discloses that the personalized health data include personalized blood test results that are filtered3 based on a personalized reference range, which is determined by characteristics of the user, e.g., weight. See Melker [0260]-[0262]. The modified combination of Ohnemus/Melker/Barrett/Yoon does not specifically disclose that the characteristics are gender, age, and ethnicity.  
Herman teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, for the characteristics effecting blood glucose levels to include gender, age, and ethnicity (p. 1 – Abstract teaches that A1C results, which is a form of blood glucose test, can vary based on gender, age, and race).


Claim 14 recites substantially similar limitations as those already addressed in claim 4, and, as such, is rejected for substantially the same reasons as given above.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ohnemus in view of Melker and further in view Barrett and further in view of Yoon and further in view of US 2013/0331293 to Yarmush et al (hereinafter Yarmush) and further in view of US 2003/0036203 to Duke et al (hereinafter Duke).
Regarding claim 6, depending on claim 1, as discussed above in claim 1 the modified combination of Ohnemus/Melker/Barrett/Yoon discloses determining predicted parameters utilizing a trained neural network, e.g., see Barrett [0004], utilizing parameters to determine an optimal reference range of blood glucose levels, e.g., see Melker [0261] which discloses that a health care provider can determine an optimal reference range for a patient based on parameters 
Yarmush teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, for a machine-learning algorithm to perform the determination of a healthcare worker ([0037] teaches that a machine learning framework, i.e., algorithm, may be used make the determination of a health care provider).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the method including a healthcare worker determining personalized health data by optimizing received health data in view of parameters as disclosed by the modified combination of Ohnemus/Melker/Barrett/Yoon to incorporate the for a machine-learning algorithm to perform the determination of a healthcare worker as taught by Yarmush in order to improve accuracy and stability, e.g., see Yarmush [0033], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
Duke teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, to display optimal range associated with the personalized health data (Fig. 1 & [0043] teaches displaying the optimal reference range of HDL to be 65-100).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the method of determining 

Claim 16 recites substantially similar limitations as those already addressed in claim 6, and, as such, is rejected for substantially the same reasons as given above.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ohnemus in view of Melker and further in view Barrett and further in view of Yoon and further in view of US 2014/0279754 to Barsoum et al (hereinafter Barsoum).
Regarding claim 7, depending on claim 1, the modified combination of Ohnemus/ Melker/Barrett/Yoon does not disclose aggregating the received health data associated with the user with shared health data received from other users; and updating the predictive model based on the aggregation.  
Barsoum teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, to aggregate health data associated with a user and health data associated with other users; and to update a predictive model based on the aggregation ([0029] teaches updating a predictive model by aggregating a plurality of patient records, interpreted as including a user and other users, that have been updated and utilizing those updated records to update the predictive model).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the method of utilizing a predictive model to predict future health information as disclosed by the modified combination of Ohnemus/Melker/Barrett/Yoon to incorporate aggregating the received health data associated with the user with shared health data received from other users; and updating the predictive model based on the aggregation as taught by Barsoum in order to utilize the most up to date information for the predictive models and to update a predictive models when the current model appears to be deviating, e.g., see Barsoum [0029] & [0030] respectively, and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 17 recites substantially similar limitations as those already addressed in claim 7, and, as such, is rejected for substantially the same reasons as given above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433. The examiner can normally be reached Monday - Friday, 8:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1   Examiner notes that the instant claims are analogous to the method of organizing human activity of MPEP 2106.04(a)(2)(II)(C)(iii) stating an example of managing personal behavior is “a mental process that a neurologist should follow when testing a patient for nervous system malfunctions, In re Meyer, 688 F.2d 789, 791-93, 215 USPQ 193, 194-96 (CCPA 1982).”
        2 Examiner notes that for the sake of compact prosecution this phrase is interpreted as wherein the personalized health data comprises the received health data optimized by the parameters associated with the user because the original limitation is indefinite under 112(b) as discussed above.
        3 The word filtered is interpreted as optimized for the sake of compact prosecution as discussed above in the rejection under 112(b).